DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites “a plurality of machine units, vessels … information 
pertaining to vessels used in the cooking process….”   It is unclear whether the second instance of “vessels” refers to the first instance (if it does than an a definite article such as “the vessels” should be included).   Appropriate correction is required.   
With regard to claim 1, the claim recites “information pertaining to drivers”, it is unclear what is 
meant by the term “drivers”, which devices correspond to these “drivers”.   Appropriate correction is required.   
	With regard to claim 2, the claim recites “at least a pouring unit configured to receive at least a portion of a vessel … a vibrating mechanism that is configured to shake the vessel” however claim 1 recites a plurality of vessels, so is this vessel one of the plurality of vessels or a new vessel?   Appropriate correction is required.   

	The remaining claims are rejected for at least the reason of their direct and/or indirect dependency from independent claim 1.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Won (US 2004/0173103) in view of Lee (US 8,145,854).
With regard to claim 1, Won teaches an automated cooking system (FIG. 1) comprising a machine unit (1) comprising at least one controller (“A programmable controller controls all the action of the machine”, Abstract; FIG. 1) configured to control the operation of the machine unit (1) and vessels (“ The cooking section 9 consists of four working stations: the loading station 39, the stir-frying and dispensing station 41, the cleaning station 15, the pre-heating station 16. There are four frying pans horizontally rotatable mounted on a turntable 11”, para. [0109]; FIG. 2) attached to the machine unit (1), to execute instructions based on the data, by an application hosted in the controller, wherein the machine unit (1) and the vessels (pans on turntable 11) are at least communicatively coupled to the controller (“(b) to provide a cooking machine which can serve out each dish of a kind with the same quality and flavor anytime and anywhere, because the quantity and timing of all kind of ingredients, the duration and degree 
Won does not teach a remote server comprising a master database and a user interface device, wherein, the controller is configured to: receive information pertaining to a cooking process from a user via the user interface device, wherein the user interface device is communicatively coupled to the controller; process the information received from the user to obtain data from the master database and control the operation of the machine unit upon received the data from the master database; and the master database comprises: information pertaining to recipes in a predefined structured format; information pertaining to a plurality of machine units, vessels, modules, and components; information pertaining to vessels used in the cooking process; information pertaining to operational parameters involved in the cooking process; information pertaining to drivers; and information pertaining to at least one of ingredient characteristics, ingredient technical information, ingredient lifecycle, ingredient lifecycle when interacting with another ingredient, ingredient lifecycle during a cooking process, ingredient quality, ingredient nutrition score, ingredient category and ingredient behaviour with different ingredients, and ingredient behavior under different cooking processes; and the user interface device configured to provide interaction between the user and the system; however, Lee teaches a remote server (FIG. 1) comprising a master database (Internet recipe server Database/Recipe Processing Software, FIG. 1) and a user interface device (user interface, FIG. 1), wherein, the controller (Controller, FIG. 1) is configured to: receive information pertaining to a cooking process from a user via the user interface device (User Interface, FIG. 1), wherein the user interface device (User Interface, FIG. 1) is communicatively coupled to the controller (Controller, FIG. 1) (FIG. 1); process the information received from the user to obtain data from the master database and control the operation of the machine unit (Automated Food preparation equipment system #1, FIG. 1) upon received the data from the master database  (Internet recipe server Database/Recipe Processing Software, FIG. 1); and the master database comprises: information 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Won reference, to include a remote server comprising a master database and a user interface device, wherein, the controller is configured to: receive information pertaining to a cooking process from a user via the user interface device, wherein the user interface device is communicatively coupled to the controller; process the information received from the user to obtain data from the master database and control the operation of the machine unit upon received the data from the master database; and the master database comprises: information pertaining to recipes in a predefined structured format; information pertaining to a plurality of machine units, vessels, modules, and components; information pertaining to vessels used in the cooking process; information pertaining to operational parameters involved in the cooking process; information pertaining to drivers; and information pertaining to at least one of ingredient characteristics, ingredient technical information, ingredient lifecycle, ingredient lifecycle when interacting with another ingredient, ingredient lifecycle during a cooking process, ingredient quality, ingredient nutrition score, ingredient category and ingredient behaviour with different ingredients, and ingredient behavior under different cooking processes; and the user interface device configured to provide interaction between the user and the system, as suggested and taught by Lee, for the purpose of providing a remote actuation/operation of the subject automatic cooking system for enhancing ease of use to the subject user (col. 1, ln. 49 to col. 2, ln. 8).  
With regard to claim 3, Lee teaches the system is configured to receive new information provided by the user and store it in the master database and a file system comprising multiple files, thereby updating the information in the master database and the file system after the remote server analyses, tests, modifies and validates the information received (“Once the user has executed or scheduled a recipe for preparation, the preferred embodiment of the present invention will display the necessary 
With regard to claim 4, Lee teaches the user interface device (User Interface, FIG. 1) is further configured to receive, modify and optimize the cooking process based on the information obtained from the master database (Internet Recipe Service Database/Recipe Processing Software, FIG. 1) via Application Programming Interfaces (CCG Parser, FIG. 1).
With regard to claim 5, Lee teaches the user interface device is further configured to: analyse the outcome of the cooking process executed by the machine unit; and automatically update information pertaining to the cooking process stored in the master database based on the outcome of the cooking process (“For example, the software needs to bake an item in response to the parsed sentence, “Bake at 400° F. for 30 minutes or until golden brown.” The parser identifies the word “bake” as a command for cooking in an enclosed environment and determines that an automated oven is the best piece of equipment to carry out this command. The parser also identifies the prepositional phrases to indicate the temperature to bake at and the condition to stop baking (which in this case is a conjunction of two prepositional phrases: after 30 minutes or when oven sensors detect golden brown). Conjunctions such as “and” and “or” are handled using standard Boolean logic. The software will call its automated oven plug-in, which will generate a series of machine-dependent instructions to load an item into the oven and to raise the temperature to 400°. The software will also generate instructions to cause the oven to provide feedback data of the current condition of the item from the oven sensors, so that the Controller will know when to proceed to the next machine-dependent instruction, which tells the oven to turn off and unload the item. The Controller will wait until either 30 minutes have passed or until the oven sensors detect that the item is golden brown before executing these instructions. “Golden brown” is a specific condition 
With regard to claim 6, Lee teaches the user interface device (User Interface, FIG. 1 & 2) with operating system and software, comprises: an input module configured to receive instructions from the user; a display module configured to display digital content, relating to the cooking process, to the user thereby providing the real time information and virtual cooking experience of the cooking process; an audio module configured to provide information to the user; a processor configured to execute instructions provided by the user; a communication module configured to communicatively couple the user interface device with the controller and further the user interface device with the remote server, wherein the communication module is further configured to transform the data for communication; and a mini database that is in synchronization with the master database (“specifying by the user one or more recipes for preparation by talking into a speech interface”, cl. 15; FIG. 2 illustrates a display (User Interface, FIG. 1) which is the user interface for scheduling and executing recipes).
With regard to claim 7, Lee teaches the user interface device is further configured to: record, store and sync structured information pertaining to cooking process in files and in the mini database; execute the recorded cooking process and display the information using the display module;
execute the cooking process virtually ascertaining physical actions; control the machine unit to cook single or multiphase recipes; provide a virtual cooking experience based on the information present in the master database; assist the user to calibrate ingredients and components of the machine unit, guided refills, hygienic interactions, troubleshooting, manage the machine unit and recommend necessary actions; enable the user to manual cook and also control the machine unit from offline and remote location; enable the user to edit the cooking process by receiving instructions from the user via the input module; and update a software application and the mini database (“specifying by the user one or more recipes for preparation by talking into a speech interface”, cl. 15; FIG. 2 illustrates a display (User Interface, FIG. 1) which is the user interface for scheduling and executing recipes; “For example, the software needs to bake an item in response to the parsed sentence, “Bake at 400° F. for 30 minutes or until golden brown.” The parser identifies the word “bake” as a command for cooking in an enclosed environment and determines that an automated oven is the best piece of equipment to carry out this 
With regard to claim 9, Lee teaches a plurality of sensors that are configured to communicate sensory information with the controller, wherein the controller is configured to communicate the sensory information with the user interface device to at least partially analyze and control the cooking process based on the received sensory information (“For example, the software needs to bake an item in response to the parsed sentence, “Bake at 400° F. for 30 minutes or until golden brown.” The parser identifies the word “bake” as a command for cooking in an enclosed environment and determines that an automated oven is the best piece of equipment to carry out this command. The parser also identifies the prepositional phrases to indicate the temperature to bake at and the condition to stop baking (which in 
With regard to claim 12, Lee teaches the system comprises a module bridge interface configured to: serve as a platform for registering and controlling of a new component into the system; assist in registering and controlling of a new vessel to the system; and assist in registering and controlling of a new cooking module to the system (“In the preferred embodiment of the present invention, the Controller for executing recipes on the automated food preparation systems and for interacting with those systems is a software program running on a computer system that can interface with all available automated food preparation systems. The interface between the Controller and each system can be an Ethernet connection, USB connection, Wi-Fi connection, Bluetooth connection, or any other peripheral interface supported by the underlying hardware. The interface can also utilize high-level protocols such as TCP/IP when low-level transport details are handled by the underlying operating system or hardware”, col. 7, ln. 24-35).
With regard to claim 13, Lee teaches the system comprises: a first application programming interface for communication of recipe information and its management; a second application programming interface for fetching of data; a third application programming interface for user and user profile management; and a fourth application programming interface extended for a plurality of beneficiaries to communicate with system (each of the respective Internet Recipe Server, Recipe Processing Software, Controller and User Interface would include an API for facilitating bi-directional communication between respective items as illustrated in FIG. 1).

With regard to claim 15, Lee teaches the system comprises a web application that runs on the remote server, configured to: serve a plurality of users with digital content; analyse and manage information stored on the master database; receive recipe information pertaining to a dish from the user; categorize the received recipe information and contents of the recipe; and store the recipe information on the master database (“A user can request a specific recipe to be prepared either through a local user interface or remotely over the Internet through an identical user interface on the World Wide Web, as shown in FIG. 2. In both cases, the user interface will allow the user to customize or modify the recipe, schedule the preparation of the recipe for some point in the future, add and share new recipes over the Internet, and purchase additional recipes over the Internet”, col. 2, ln. 51-58; FIG. 2 illustrates a “Display Ingreident List” option, various categories (Entrees, Soups, Salads, etc.), “Add/share a Recipe” option, “Scheduling Recipe” option, etc..
With regard to claim 16, Lee teaches the data is stored in the master database and recipe contents are stored in structured, encrypted and compressed format on a file system with reference to database entries, wherein the master database further comprises least one of name of a dish, cuisine information, degree of user interaction required, time required to prepare the dish, ingredients information, 
With regard to claim 17, Lee teaches the system comprises communication protocol that defines dynamic instructions to handle communications using dynamic arguments in structured package (“In the preferred embodiment of the present invention, the Controller for executing recipes on the automated food preparation systems and for interacting with those systems is a software program running on a computer system that can interface with all available automated food preparation systems. The interface between the Controller and each system can be an Ethernet connection, USB connection, Wi-Fi connection, Bluetooth connection, or any other peripheral interface supported by the underlying hardware. The interface can also utilize high-level protocols such as TCP/IP when low-level transport details are handled by the underlying operating system or hardware.”, col. 7, ln. 24-35).
With regard to claim 18, Lee teaches the system further comprises a set of predetermined parameters and any new component is added to the system upon meeting the required predetermined parameters (“.The software will call the Controller to query each connected piece of equipment to determine what operations it supports, when that piece is initially connected to the system. In the event that a piece of automated food preparation equipment does not support this sort of query, the software will instead consult a database to determine this information.”, col. 5, ln. 53-58).   
With regard to claim 19, Lee teaches the user interface device is connected to the controller wirelessly thereby enabling the user to control the machine unit from a remote location (“A user can request a specific recipe to be prepared either through a local user interface or remotely over the Internet through an identical user interface on the World Wide Web, as shown in FIG. 2. In both cases, the user interface will allow the user to customize or modify the recipe, schedule the preparation of the recipe for some point in the future, add and share new recipes over the Internet, and purchase additional recipes over the Internet.”, col. 2, ln. 51-58).
With regard to claim 20, Lee teaches the master database comprises ingredients operational parameters and ingredients processing methodologies (“Once the user has executed or scheduled a recipe for preparation, the preferred embodiment of the present invention will display the necessary 
In addition, the system can be configured to predict the ingredients needed over a specified time frame even before some or any of the recipes scheduled for that time frame are entered into the system. This is accomplished by accumulating historical data of the user's recipe selection and using statistical analysis to extrapolate likely needed ingredients in the near future. In the preferred embodiment of the present invention, time-sensitive linear regression of all previously used ingredients over the past year is conducted, with weights of less recently used ingredients discounted by the square of the number of weeks since last usage. Ingredients for which the system predicts quantities needed below a user-specified tolerance level are ignored.”, col. 3, ln. 33-60).   

Allowable Subject Matter
Claims 2, 8, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and assuming the above definiteness rejections were overcome.
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761